DETAILED ACTION
RE:  Weissman et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s response filed on 2/22/2022 is acknowledged. New claims 7-13 have been added. Claims 1-2 and 4-13 are pending. Claim 3 is canceled. Claim 1 has been amended.
3.	Claims 1-2 and 4-13 are under examination.

Objections Withdrawn
4.	The objection to the specification for missing Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is withdrawn in view of applicant’s amendment to the specification.

Rejections Withdrawn
5.	The rejection of claim(s) 1-2, 5 and 6 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jaiswal et al. (WO2009091601A1, pub. date: 7/23/2009, filing date: 1/15/2009, earliest effective filing date: 1/15/2008, IDS filed on 1/15/2021) is withdrawn in view of applicant’s amendment to the claims.
6.	The rejection of claim(s) 1-2, 5 and 6 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jamieson et al (US 2009/0191202A1, pub. date: 7/30/2009, earlier effective filing date at least 1/15/2009, IDS submitted on 1/15/2021) is withdrawn in view of applicant’s amendment to the claims.
Rejections Maintained
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 2, 4-6 and new claims 7-13 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The response that the present claims are drawn to a use of bispecific antibodies using variable regions known in the art or readily obtained by one of skill in the art. The present application demonstrates a property of blocking the interaction between CD47 and SIRPa that results in the increase of the phagocytosis of targeted cells. These methods require only that one of skill in the art select or screen for antibodies that have this blocking property using routine techniques known in the art. For example, paragraph [54] discloses patents that describe well known methods for the generation of bispecific antibodies. Paragraph [55] then describes criteria for screening CD47 inhibitors (i.e. a bispecific antibody that binds to CD47) for the desired activity. The 
Applicants submit that one of skill in the art is readily able to select from antibodies that bind to CD47, for those that have the desired property of blocking the interaction between CD47 and SIRPa. Guidelines for determining such an interaction are disclosed in the specification, and are known in the art. Therefore, the Applicants respectfully submit that the instant specification describes the claimed methods in sufficient detail that one of ordinary skill in the art would reasonably conclude that the inventors had possession of the claimed methods. 
Applicant’s arguments have been carefully considered but are not persuasive. Although the specification discloses methods of screening and identifying the antibodies having the claimed function, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). The specification discloses two commercially available antibodies B6H12.2 (ATCC) and BRIC126 (Abcam) which have the recited function (paragraphs [171], [173], [194]). The art (van den Berg, US 2011/0038870A1, Pub. Date: 2/17/2011, earliest effective filing date: 4/23/2009) discloses two anti-CD47 blocking antibodies B6H12 (which appears to be same as B6H12.2) and OX101 (anti-rat CD47 antibody) which inhibit the binding of CD47 with SIRPα ([0046], [0047], [0053] and [0055]). Neither the specification nor the art adequately describe all the species encompassed by the genus. The disclosed two anti-CD47 antibodies are not representative number of species for the genus because the 
The second part of the rejection (the specification lacks adequate written description for the limitations of a first variable region that binds to CD47, and a second variable region that binds to a second NHL associated cell marker) is withdrawn in view of applicant’s amendment to the claims to recite "variable heavy and variable light region".  
	

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1-2, 4-6 and new claims 7-13 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaiswal et al. (WO2009091601A1, pub. date: 7/23/2009, filing date: 1/15/2009, earliest effective filing date: 1/15/2008, IDS filed on IDS filed on 1/15/2021), in view of Press et al (Hematology, 2001, 221-240).
The response states that the specification discloses that "a bispecific FcR-engaging antibody with one arm binding and blocking CD47 and the other binding to a validated cancer antibody target (CD20) could reduce potential antibody toxicity, while retaining the synergy effect, especially as CD47 is expressed in multiple normal tissue types" (paragraph [209]). The issue of "potential antibody toxicity" for CD47 antibodies is important because of the fact that CD47 is expressed in multiple non-cancerous tissue types in humans. In fact, this antigen is widely expressed in normal human tissues, including on red blood cells. Thus, any unintentional antibody targeting of CD47 on normal human cells might lead to phagocytosis of those normal cells, and therefore toxicity. The use of a bispecific antibody enables the issue of "potential antibody toxicity" for CD47 antibodies to be addressed, because it allows the selective targeting of CD47 to cancer cells, by targeting CD20 which has a much more limited expression pattern. This teaching is confirmed by post-filing evidence disclosed by Piccione et al. bispecific antibody targeting CD47 and CD20 and the results presented in their paper: "establish BsAb targeting of CD47 along with a tumor antigen as a viable strategy for directing the synergistic benefits of combination therapy specifically toward tumor cells" (page 952, left hand column). This paper explicitly confirms the technical teaching in paragraph [209] of the present application, on which the claimed invention is based. The Piccione et al. paper also summarizes (abstract): "These findings serve as proof of principle for BsAb targeting of CD47 with tumor-associated antigens as a viable strategy to induce selective phagocytosis of tumor cells and recapitulate the synergy of combination antibody therapy". The Piccione et al. also clarifies that a further related advantage of the use of a bispecific antibody as recited in the claims is that it avoids an "antigen sink" effect, which may be another disadvantageous result of the ubiquitous expression of CD47 in humans (see the abstract). This is the related problem that: "Expression of CD47 on normal tissues may create an 'antigen sink' that prevents anti-CD47 therapeutic antibodies from reaching intended tumor cell targets in vivo" (page 947, left hand column). This "antigen sink" issue is also not addressed in D1, which as noted above does not provide any information regarding the possible human/mouse cross- species binding of the "anti-CD47 antibody".  Prior to the disclosure of the present invention a skilled artisan would not be motivated to use a bispecific antibody that binds to CD47 and CD20 in the treatment of NHL over the use of two separate monoclonal antibodies as the above disclosed advantages were not known or contemplated in the prior art. The Office has failed to demonstrate why the skilled artisan would be motivated to modify the monoclonal anti-CD47 antibody treatment of NHL (as taught by 
Press is referenced by the Office for disclosing anti-CD20 and CD22 antibodies because Jaiswal does not teach "that the anti-CD47 bispecific antibody binds to CD22" (OA pg. 16) nor does Jaiswal teach a bispecific antibody that binds to CD20. 
Press is a review directed to various immunotherapies for the treatment of NHLs. Press discloses multiple monoclonal antibodies directed to different cancer surface markers such as Rituximab (targets CD20), Alemtuzumab (targets CD52), Epratuzumab (targets 
Applicant’s arguments and Piccione’s reference have been carefully considered but are not persuasive. Jaiswal et al. teaches a method of treating solid tumor including lymphoma such as diffuse large B cell lymphoma (DLBCL) in a patient, the method comprising administering to the patient a bispecific antibody that binds to CD47 and prevents interaction between CD47 and SIRPα, and another tumor marker (which engages FcR) (page 10, para [37], [85] and claims 15-18). The bispecific antibody of Jaiswal which binds to CD47 (and prevents interaction between CD47 and SIRPα) and another marker of cancer e.g. DLBCL would have the property of reducing potential toxicity of anti-CD47 antibody because it allows the selective targeting of anti-CD47 antibody to cancer cells. By targeting a cancer specific marker which has a much more prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Jaiswal to treat non-Hodgkin’s lymphoma including DLBCL with a bispecific antibody that binds CD47 and CD20 in view of Press. One would have been motivated to do so with a reasonable expectation of success because Jaiswal teaches a method of treating non-Hodgkin’s lymphomas include DLBCL with a bispecific antibody that binds CD47 and another tumor marker, and Press discloses that anti-CD20 antibody has been used in treating DLBCL (page 224, last para and page 225, first para).
Regrading new claims 7 and 13, the specification defines “synergy” as a therapeutic effect that is comparable to the effectiveness of a monotherapy, while reducing adverse side effects, e.g. damage to non-targeted tissues, immune status, and other clinical indicia or an improved effectiveness, which effect may be measured by total tumor cell number; length of time to relapse; and other indicia of patient health (para [42] of the specification). Administering to the patient the bispecific antibody that binds to CD47 and CD20 would meet the limitation of producing a synergistic depletion 

	
11.	Claims 1-2, 4-6 and new claims 7-13 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jamieson et al (US 2009/0191202A1, pub. date: 7/30/2009, earlier effective filing date at least 1/15/2009, IDS submitted on IDS filed on 1/15/2021), in view of Press et al (Hematology, 2001, 221-240).
The response states that the Office has failed to demonstrate why the skilled artisan would be motivated to modify the monoclonal anti-CD47 antibody treatment of diffuse large B-cell lymphoma (DLBCL; as taught by Jamieson) to use a bispecific antibody that binds to CD47 and CD20 to treat NHL. Jamieson, similar to Jaiswal, only briefly mentions bispecific antibodies and only states that the bispecific antibodies include those that target CD47 and a number of cancer cell markers such as "CD96, CD97, CD99, PTHR2, HAVCR2..." (paragraph [87]). Jamieson does not disclose any advantage that may be conferred by the use of a bispecific antibody and fails to provide any specific reason as to why a bispecific antibody would be preferable over the uses of two separate antibodies such as a reduction in antibody toxicity. In fact, similar to Jaiswal, Jamieson states "combinations of monoclonal antibodies to AML LSC that include blocking anti-CD47 and human IgG1 antibodies directed against two other cell surface antigens will be more likely to eliminate leukemia cells with pre-existing epitope variants or antigen loss that are likely to recur in patients treated with a single antibody" 
Applicant’s arguments and Piccione’s reference have been carefully considered but are not persuasive. Jamieson et al. teaches a method of treating solid tumor including lymphoma such as diffuse large B cell lymphoma (DLBCL) in a patient, the method comprising administering to the patient a bispecific antibody that binds to CD47 and prevents interaction between CD47 and SIRPα, and another tumor marker (para [0039], [0083], [0087], [0115] and claims 14-18), the antibody is IgG1, which engages FcR ([0087], [0218]). The bispecific antibody of Jamieson which binds to CD47 (and prevents interaction between CD47 and SIRPα) and another marker of cancer, e.g. DLBCL would have the property of reducing potential toxicity of anti-CD47 antibody prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Jamieson to treat non-Hodgkin’s lymphoma including DLBCL with a bispecific antibody that binds CD47 and CD20 in view of Press. One would have been motivated to do so with a reasonable expectation of success because Jamieson teaches a method of treating non-Hodgkin’s lymphomas include DLBCL with a bispecific antibody that binds CD47 and another tumor marker, and Press discloses that anti-CD20 antibody has been used in treating DLBCL (page 224, last para and page 225, first para). 
Regrading new claims 7 and 13, the specification defines “synergy” as a therapeutic effect that is comparable to the effectiveness of a monotherapy, while reducing adverse side effects, e.g. damage to non-targeted tissues, immune status, and other clinical indicia or an improved effectiveness, which effect may be measured by total tumor cell number; length of time to relapse; and other indicia of patient health 

12.	Claims 1-2, 4-6 and new claims 7-13 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van den Berg (US 2011/0038870A1, Pub. Date: 2/17/2011, earliest effective filing date: 4/23/2009), in view of Wahl et al (US 2005/0180972, pub. date: 8/18/2005, IDS filed on 1/15/2021), and Press et al (Hematology, 2001, 221-240).
	The response states that the Declaration under 37 CFR 1.131 signed by Drs. Irving Weissman, Ravindra Majeti, Arash Alizadeh, and Mark Chao shows that 
the inventors conceived of and reduced to practice the claimed invention prior to the April 23, 2009 effective priority date of van den Berg, as evidenced in Exhibits A-E.
	The Declaration has been carefully considered but is insufficient to overcome the rejection as it provides no evidence showing that the inventors conceived of and reduced to practice the claimed invention which uses a bispecific antibody that binds to CD47 and CD20 prior to the April 23, 2009 effective priority date of van den Berg. The declaration and Exhibits A-E only show the use of a combination of an-CD47 antibody and anti-CD20 antibody (not bispecific antibody).

	
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-2, 4-6 and new claims 7-13 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. , in view of Kikuchi et al (US 2008/0107654, pub. date: 5/8/2008, IDS filed on 1/15/2021).
	The response states that a terminal disclaimer is provided herewith to overcome the rejection.
	The rejection is maintained as no terminal disclaimer has been filed.

15.	Claims 1-2, 4-6 and new claims 7-13 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,399,682, in view of Press et al (Hematology, 2001, 221-240).
The response states that claim 7 of the '682 patent is directed to a bispecific antibody or a combination of monoclonal antibodies that bind to CD47 and to a specific cancer cell marker while Press discloses multiple monoclonal antibodies directed to various cancer cell surface markers including CD20. A skilled artisan cannot simply combine "two compositions" to arrive at the claimed invention. The skilled artisan would in fact have to modify the monoclonal antibody (Rituximab) of Press in order to make it compatible with the bispecific antibody of the '682 patent. In particular, the skilled artisan would have to abandon the use of the clinically approved CD20 antibody, Rituximab, in favor of a different antibody format, in this case a bispecific antibody. The skilled artisan would not be motivated to do so as Rituximab has previously demonstrated success in NHL treatment within patients in clinical trials. 
Further, as the '682 patent also presents the administration of two antibodies for the treatment of lymphomas and leukemias within claim 7, the skilled artisan would be motivated to apply such a treatment instead of the use of a bispecific antibody. The '682 aragraph). As such, a skilled artisan would not be motivated to use a bispecific antibody to treat NHL when looking to the teachings of 'the '682 patent and would instead be motivated to use two separate monoclonal antibodies in treatment of NHL. 
	Applicant’s arguments have been carefully considered but are not persuasive. Claims 1-8 of U.S. Patent No. 9,399,682 teaches a method of treating a human subject with a lymphoma, the method comprising: administering to a human subject in need thereof an antibody that disrupts the binding of CD47 with SIRPα at a dose that achieves a depletion in leukemia or lymphoma cells by increasing phagocytosis of the leukemia or lymphoma cells, wherein the lymphoma is DLBCL (diffuse large B-cell lymphoma), wherein the antibody is a bispecific antibody, or is administered with a second monoclonal antibody directed against a specific cancer cell marker for depletion of cells expressing the marker. Press et al. discloses that rituximab (anti-CD20) antibody was used in the art for treating non-Hodgkin’s lymphomas including DLBCL prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of claims 1-8 of U.S. Patent No. 9,399,682 to treat the DCBCL patients with an anti-CD47 bispecific antibody that binds CD20 in view of Press. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because claims 1-8 of U.S. Patent No. 9,399,682 teach treating DLBCL with a bispecific anti-CD47 antibody, and Press discloses that anti-CD20 has been used in treating non-Hodgkin’s lymphoma or DLBCL (page 224, last para and page 225, first para)
 	
16.	Claims 1-2, 4-6 and new claims 7-13 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,316,094, in view of Sehn et al (J. Clin. Oncol., 2005, 23: 5027-5033, IDS filed on 1/15/2021) and Kikuchi et al (US 2008/0107654, pub. date: 5/8/2008, IDS filed on 1/15/2021).
The response states that claims 7-17 of the '094 patent specifically requires the use of an antibody that binds to LILRB1 for activity, which is a feature not required or suggested by the present claims. The '094 patent also requires that the target cell be contacted with a macrophage in addition to an antibody that binds to CD47. The present claims do not require the specific administration with a macrophage. To arrive at the claimed invention a skilled artisan would have to omit the administration of an antibody that binds to LILRB1 and a macrophage. The method of inducing phagocytosis of target cells of the '094 patent requires the administration of an antibody that binds to LILRB1 and such omission would result in an impermissible change in the principle of operation 
Applicants submit the present claims are patentably distinct from those of the reference patent and omission of the specific elements referenced above would result in an impermissible 
	Applicant’s arguments have been carefully considered but are not persuasive. Claims 1-17 of U.S. Patent No. 10,316,094 teaches a method of inducing phagocytosis of a cancer cell, the method comprising: contacting a cancer cell with a macrophage in the presence of an antibody that specifically binds to leukocyte immunoglobulin-like receptor subfamily B member 1 (LILRB1) and does not activate signaling through LILRB1 upon binding, and an antibody that binds to CD20, wherein the contacting is in vivo, said contacting is in the presence of an antibody that specifically binds to CD47 and blocks interaction of CD47 and SIRPα. Contacting cancer cells with macrophages is not limited to in vitro contacting. In living body, cancer cells are necessarily contacted with macrophages, particularly in the presence of anti-CD47 and anti-CD20 antibodies. The instant claims recite the term “comprising” which is open. Thus the claimed methods do not preclude administration another drug such as anti-LILRB1 antibody. Furthermore, it would have been obvious to administer either a combination of the anti-CD47 antibody and anti-CD20 antibody or a bispecific antibody that binds to CD47 and CD20 in view of cited reference.


17.	Claims 1-2, 4-6 and new claims 7-13 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8, 10 and 17-21 of copending Application No. 16/272,350, in view of Kikuchi et al (US 2008/0107654, pub. date: 5/8/2008, IDS filed on 1/15/2021).
18.	Claims 1-2, 4-6 and new claims 7-13 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 11, 17, 21, 22, 35, 36, 38-42, 44, 45, 60, 67, 69 and 70 of copending Application No. 
The response states that as set forth in MPEP 804(b)(i) that at such time as a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. 
15 Atty Dkt. No.: STAN-675CON3 	Applicant’s arguments have been carefully considered but are not persuasive because the rejections are not the only rejections remaining. 
USSN: 17/150,881 
New Grounds of Objection and Rejection
Claim Objections
19.	New claims 8-13 are duplicate of claims 1, 2 and 4-7, respectively. Applicant is advised that should claims 1, 2 and 4-7 be found allowable, claims 7-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

21.	Claims 1 and 8 should be amended to add “to said patient” after “administering” in line 3.

Claim Rejections - 35 USC § 112
22.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23.	Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 10 depend from claims 1 and 8, respectively. Claims 1 and 8 defines the second NHL associated marker is CD20. Claims 4 and 10 recite “wherein the second NHL associated marker is selected from CD20 and CD22”.


Conclusion
24.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643